FILED
                            NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ABDUL KARIM HASSAN,                              No. 12-35402

               Plaintiff - Appellant,            D.C. No. 6:11-cv-00072-DWM

  v.
                                                 MEMORANDUM*
STATE OF MONTANA; LINDA
McCULLOCH,

               Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Abdul Karim Hassan, an attorney, appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Balistreri v. Pacifica Police Dep’t, 901 F.2d
696, 699 (9th Cir. 1990), and we affirm.

      The district court properly dismissed Hassan’s action because Hassan failed

to advance a cognizable legal theory as to why Montana’s requirement that

candidates sign an oath declaring that they are constitutionally eligible for the

Presidency before being placed on the ballot violates the Constitution. See id.

(dismissal for failure to state a claim can be “based on the lack of a cognizable

legal theory”); see also Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551
U.S. 644, 663 (2007) (“[A] statute dealing with a narrow, precise, and specific

subject is not submerged by a later enacted statute covering a more generalized

spectrum.” (citation and internal quotation marks omitted)); Branch v. Smith, 538
U.S. 254, 273 (2003) (“An implied repeal will only be found where provisions in

two statutes are in ‘irreconcilable conflict,’ or where the latter Act covers the

whole subject of the earlier one and ‘is clearly intended as a substitute.’” (citation

omitted)); Bullock v. Carter, 405 U.S. 134, 145 (1972) (“[A] State has an interest,

if not a duty, to protect the integrity of its political processes from frivolous or

fraudulent candidacies.”).

      Hassan’s arguments concerning the absurdity doctrine are unpersuasive. See

Crooks v. Harrelson, 282 U.S. 55, 60 (1930) (noting that the absurdity doctrine


                                            2                                       12-35402
will “override the literal terms of a statute only under rare and exceptional

circumstances”).

      AFFIRMED.




                                           3                                    12-35402